  Case 18-04184       Doc 72   Filed 03/16/21 Entered 03/17/21 06:16:24                   Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     18-04184
Cynthia Crawford,                             )
                                              )                Chapter: 13
                                              )
                                                               Honorable Carol A. Doyle
                                              )
                                              )
               Debtor(s)                      )

                                         Order Modifying Plan

       THIS MATTER coming to be heard on Debtor's Motion to Modify the Chapter 13 Plan,

     IT IS HEREBY ORDERED that the motion is granted as follows:

 1) Trustee will make no further payments to Illiana Financial.

 2) Payments scheduled for Iliana Financial will be distributed to the other allowable claims consistent
with the terms of the plan;

 3) That all other plan terms shall remain unchanged.

  4) That the trustee shall not be required to perform collections on behalf of creditors pursuant to any
prior confirmed plan



                                                           Enter:



                                                                    Honorable Carol A. Doyle
Dated: March 16, 2021                                               United States Bankruptcy Judge

 Prepared by:
 Chad Hayward
